NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
BENQ AMERICA CORPORATION,
Plain,tiff-Appellant,
V.
UNITED STATES,
Defendcmt-Appellee.
2010-1259
Appeal from the United States Court of Internationa1
Trade in case no. 05-CV-0637, Judge Delissa A. RidgWay.
ON MOTION
ORDER
The United States moves without opposition for a 14-
day extension of ti1ne, until September 21, 2010, to E1e its
brief.
Upon consideration thereof,
IT IS OR1)ERED THAT:
The motion is granted. No further extensions should
be anticipated

BENQ AMERICA CORP V. US 2
CC.
S
FOR THE COURT
SEP 1 6`2om /s/ Jan Horba151
Date J an H0rba1y
C1erk
V. J ames Adduci, II, Esq.
Mikki Cottet, Esq.
Willia1n D. Out1nan, II, Esq. |.l.8. 89uR'rl
THE FED `l.`CIRCU|T
SEP_1,6 Z@1U
JAN HORBALY
CLERK
20